Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claim filed on 08/10/20.
Claims 1-20 are pending.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 08/10/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 08/10/20 are accepted by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the METHOD AND DEVICE CAPABLE OF EXECUTIMG INSTRUCTIONS REMOTELY IN ACCORDANCE WITH MULTIPLE LOGIC UNITS”


Claim objection 
8.	Claim 9 is objected to because of the following informalities:
9.	Claim 9, in part, recites, “the base station” in line 4. Since it is recited for the first time in the claim, for clarity it is suggested to change “base station” to “a base station”.


CLAIM INTERPRETATION

10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
“the memory device configured to...”, and “the expansion card is configured to...” in claims 1-2 & 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 1-2, Paragraphs 0049-0051 & 0061) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 1-3 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter referred as Park), US Patent Application Publication No. 20190182179 A1, in view of Kumar et al. (hereinafter referred as Kumar) US Patent Application Publication No. 2018/0310237 A1.
Regarding claim 1: Park discloses an apparatus (See Para. 0029; A server 106 is configured to insert into each of the bays 104. The server rack 100 may provide power, data communication, and cooling to each of the servers 106 in the server rack 100. Each server 106 includes a rack mountable chassis with EHF communication devices on the chassis. [0054] FIG. 7A shows a side view of an extremely high frequency (EHF) communication device 700, in accordance with some embodiments. The EHF communication device 700 is an example of an EHF communication device 310 of a server 300.), comprising:
 a memory device (See Para. 0039; memories of the main board 402 included in a server) including a processing resource of a number of logic units (See Para. 0039; With reference to the server 106b, each server includes a main board 402, a connector board 404, and coupler tiles 312. The main board 402 is a motherboard or other primary board of the server 106b, and supports other computing components such as processors, memories, etc.); and 
the memory device configured to wirelessly communicate with a user device via a cellular telecommunication to operate, using the number of logic units (See Para. 0037 & FIG. 4 shows a cross sectional side view of servers 106 in a server rack 100, in accordance with some embodiments. The servers 106a, 106b, and 106c are vertically stacked on top of each other and include EHF communication devices 310 on their top and bottom cover panels to enable wirelessly communication with adjacent servers 106 via EHF electromagnetic communication channels 410 (or "EHF channels 410"). EHF electromagnetic signals are transmitted and received across the EHF electromagnetic communication channels 410 to transfer data between separate servers 106. For example, the server 106b has EHF communication devices 310 at the top cover panel to communicate with the server 106a above, and has EHF communication devices 310 at the bottom cover panel to communicate with the server 106c below. In other embodiments, multiple servers 106 may be stacked horizontally in a server rack 100). 
Park does not explicitly disclose communicating as a remote expansion card for the user device.
(Para. 0069; Various forms of computer-readable media may be involved in carrying one or more sequences of one or more instructions to one or more processors for execution. Merely by way of example, the instructions may initially be carried on a magnetic disk and/or optical disc of a remote computer. A remote computer might load the instructions into its dynamic memory and send the instructions as signals over a transmission medium to be received and/or executed by a computer system) a computer system; Note that, in the perspective of a remote computer, a computer system receiving the instructions from the remote computer is a remote device).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include communicating as a remote expansion card for the user device as taught by Kumar in the system of Park to perform positioning techniques to determine the location of the UE and to provide information to another device (See Kumar; Para. 0001; lines 3-4).
Regarding claim 2: The combination of Park and Kumar disclose an apparatus.
Furthermore, Park discloses an apparatus, wherein the expansion card is configured to communicate, via the cellular telecommunication, with the user device on time and frequency resources scheduled via downlink control signaling from a base station (See Para. 0088 & FIGS. 15A and 15B, respectively, show top and side views of EHF communication devices 1510 providing communication between processors 1504 and data storage drives 1514 in a server 1500, in accordance with some embodiments. The server 1500 is an example of a server 106, and may also use EHF communication devices for external data communication).
Regarding claim 3: The combination of Park and Kumar disclose an apparatus.
Furthermore, Park discloses an apparatus, wherein: the memory device is configured to communicate, via the cellular telecommunication, data within a licensed frequency band; and the data communicated between the remote expansion card and the user device via the cellular telecommunication are indirectly communicated through the base station (See Para. 0088 & FIGS. 15A and 15B, respectively, show top and side views of EHF communication devices 1510 providing communication between processors 1504 and data storage drives 1514 in a server 1500, in accordance with some embodiments).
Regarding claims 8: Park discloses a system, comprising: 
a user device; and a memory device (See Para. 0039; memories of the main board 402 included in a server) comprising a plurality of logic units (See Para. 0029; A server 106 is configured to insert into each of the bays 104. The server rack 100 may provide power, data communication, and cooling to each of the servers 106 in the server rack 100. Each server 106 includes a rack mountable chassis with EHF communication devices on the chassis. [0054] FIG. 7A shows a side view of an extremely high frequency (EHF) communication device 700, in accordance with some embodiments. The EHF communication device 700 is an example of an EHF communication device 310 of a server 300.); 
the memory device further configured to: 
execute, in response to receipt of a request from the user device, a plurality of sets of instructions using the plurality of sets of logic units, wherein each of the plurality of sets of logic units is aligned in parallel with others of the plurality of sets of logic units (See Para. 0039; With reference to the server 106b, each server includes a main board 402, a connector board 404, and coupler tiles 312. The main board 402 is a motherboard or other primary board of the server 106b, and supports other computing components such as processors, memories, etc.); and
 transmit, to the user device, outputs obtained as a result of the execution via a cellular telecommunication within a licensed frequency band (See Para. 0037 & FIG. 4 shows a cross sectional side view of servers 106 in a server rack 100, in accordance with some embodiments. The servers 106a, 106b, and 106c are vertically stacked on top of each other and include EHF communication devices 310 on their top and bottom cover panels to enable wirelessly communication with adjacent servers 106 via EHF electromagnetic communication channels 410 (or "EHF channels 410"). EHF electromagnetic signals are transmitted and received across the EHF electromagnetic communication channels 410 to transfer data between separate servers 106. For example, the server 106b has EHF communication devices 310 at the top cover panel to communicate with the server 106a above, and has EHF communication devices 310 at the bottom cover panel to communicate with the server 106c below. In other embodiments, multiple servers 106 may be stacked horizontally in a server rack 100).
Park does not explicitly disclose to operate as a remote expansion card for the user device.
However, Kumar from the same field of endeavor discloses to operate as a remote expansion card for the user device (Para. 0069; Various forms of computer-readable media may be involved in carrying one or more sequences of one or more instructions to one or more processors for execution. Merely by way of example, the instructions may initially be carried on a magnetic disk and/or optical disc of a remote computer. A remote computer might load the instructions into its dynamic memory and send the instructions as signals over a transmission medium to be received and/or executed by a computer system) a computer system; Note that, in the perspective of a remote computer, a computer system receiving the instructions from the remote computer is a remote device).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include to operate as a remote expansion card for the user device as taught by Kumar in the system of Park to perform positioning techniques to determine the location of the UE and to provide information to another device (See Kumar; Para. 0001; lines 3-4).
Regarding claim 9: The combination of Park and Kumar disclose an apparatus.
Furthermore, Park discloses an apparatus, wherein the memory device is configured to transmit, via the cellular telecommunication, the outputs to the user device on a sidelink within the licensed frequency band on time and frequency resources scheduled via downlink control signaling from the base station (See Para. 0088 & FIGS. 15A and 15B, respectively, show top and side views of EHF communication devices 1510 providing communication between processors 1504 and data storage drives 1514 in a server 1500, in accordance with some embodiments. The server 1500 is an example of a server 106, and may also use EHF communication devices for external data communication).

14.	Claims 5-7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Kumar, further in view of Appu et al. (hereinafter referred as Appu) US Patent Application Publication No. 2018/0308207 A1.
Regarding claim 5: The combination of Park and Kumar disclose all the limitation of the claimed invention with an exception of wherein one or more of the number of logic units is an arithmetic logic unit (ALU).
(See Para. 0026; arithmetic logic unit).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein one or more of the number of logic units is an arithmetic logic unit (ALU) as taught by Appu in the system of Park and Kumar to facilitate computer optimization by sorting logic to sort processing threads into threads groups based on bit depth of floating thread operations (See Appu; abstract; lines 1-2).
Regarding claim 6: The combination of Park, Kumar and Appu disclose an apparatus.
Furthermore, Appu discloses an apparatus, wherein one or more of the number of logic units is a graphics processing unit (GPU) (See Para. 0041; graphics processing unit (GPU)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein one or more of the number of logic units is a graphics processing unit as taught by Appu in the system of Park and Kumar to facilitate computer optimization by sorting logic to sort processing threads into threads groups based on bit depth of floating thread operations (See Appu; abstract; lines 1-2).
Regarding claim 7: The combination of Park, Kumar and Appu disclose an apparatus.
Furthermore, Appu discloses an apparatus, one or more of the number of logic units is a floating point unit (FPU) (See Para. 0071; a floating point unit (FPU).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include one or more of the number of logic units is a floating point unit (FPU). as taught by Appu in the system of Park and Kumar to facilitate computer optimization by (See Appu; abstract; lines 1-2).
Regarding claim 10: The combination of Park, Kumar and Appu disclose an apparatus.
Furthermore, Appu discloses an apparatus, wherein the memory device is a video card wirelessly coupled to the user device (See Para. 0229; video decoder/encoder).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the memory device is a video card wirelessly coupled to the user device as taught by Appu in the system of Park and Kumar to facilitate computer optimization by sorting logic to sort processing threads into threads groups based on bit depth of floating thread operations (See Appu; abstract; lines 1-2).

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Kumar, further in view of Lea et al. (hereinafter referred as Lea) US Patent Application Publication No. 2017/0052906 A1.
Regarding claim 13: The combination of Park and Kumar disclose all the limitation of the claimed invention with an exception of wherein the memory device comprises a synchronous graphics random access memory (SGRAM), high bandwidth memory (HBM), or hybrid memory cube (HMC), or any combination thereof.
However, Lea from the same field of endeavor discloses wherein the memory device comprises a synchronous graphics random access memory (SGRAM), high bandwidth memory (HBM), or hybrid memory cube (HMC), or any combination thereof (See Para. 0021; the memory array 111 is a hybrid memory cube).
(See Lea; Para. 0002; lines 2-4).


Allowable Subject Matter
16.	Claims 4 & 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	Claims 14-20 are allowed.


Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Poornachandran et al. 2020/0008044 A1 (Title: Multi-access edge computing service for mobile UE) (See FIG. 3 & Para. 0110-0111 & 0122).
B.	Smith et al. 2020/0007414 A1 (Title: Multi-access edge computing service contract formastion and workload execution) (See abstract & Para. 0068 & 0079).
C.	Lou et al. 2020/0100270 A1 (Title: remotely executable instruction) (See abstract & Para. 0021, 0038 & 0071).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469